Citation Nr: 0203741	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a December 17, 1991 rating decision contained clear 
and unmistakable error (CUE) in denying service connection 
for a chronic fistula in ano and in failing to adjudicate 
entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran testified before the undersigned Member of the 
Board in December 2001.  At this hearing he claimed that he 
had submitted new and material evidence to reopen his claim 
for service connection for a chronic fistula in ano.  He also 
claimed that he was entitled to service connection for a 
psychiatric disability secondary to his pilonidal cyst 
disability and as secondary to a fistula in ano.  These 
claims are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran did not raise the issue of entitlement to 
service connection for hemorrhoids prior to the December 1991 
rating action, and an October 1991 VA examination did not 
indicate that the veteran had hemorrhoids.

2.  The December 1991 RO denial of service connection for a 
fistula in ano was supported by the evidence then of record, 
and was consistent with VA law and regulations then in 
effect.


CONCLUSION OF LAW

The rating decision of December 17, 1991, which denied 
entitlement to service connection for a fistula in ano, and 
which did not adjudicate entitlement to service connection 
for hemorrhoids, did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  VA has 
since issued regulations consistent with the enactment of 
this law.  See Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, this law eliminated the 
concept of a well grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

After reviewing the claims file, the Board finds that the VA 
has fulfilled its duties to notify and assist under the VCAA.  
The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for establishing clear and unmistakable error in a prior 
rating decision.  

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a).  Furthermore, the Court, in a precedent 
opinion, held that the VCAA does not apply to motions for 
clear and unmistakable error in prior Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  In 
reaching that decision, the Court discussed the nature of CUE 
claims with regard to prior rating decisions of the RO as 
well as prior Board decisions.  Thus, although the holding in 
Livesay was for CUE motions with regard to prior Board 
decisions, the Board believes it should be applied to a claim 
for CUE in a prior rating decision as well.  

Regardless of whether Livesay is applicable to the present 
case, the Board concludes that the discussions in the rating 
decision, the statement of the case (SOC), supplemental 
statement of the case (SSOC) and VA letters have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and that there has therefore been compliance with 
VA's notification requirement.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's CUE claim and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran's service medical records show that the veteran 
was treated for hemorrhoids in January 1967 and in February 
1969.  In March 1969 the veteran was noted to have a 
thrombosed hemorrhoid and was sent to a surgical clinic for 
examination.  Examination revealed the veteran to have a 
fissure in ano at 9:00.  The examiner stated that surgery was 
not indicated and advised the veteran to return in ten days 
if not improved.  No further complaints or treatment were 
noted after March 1969.  No anal disabilities were noted on 
separation examination in August 1969.

Private medical record reveal that the veteran was treated 
for a chronic fistula in ano from May 1977 to April 1988.

On VA examination in October 1991 the examiner noted that the 
veteran had had his first episode of fistula anal in service.  
The examiner indicated that the veteran had had a 
fistulectomy in service.  The Board notes that the service 
medical records indicate that the veteran did not have a 
fistulectomy in service.  The examiner stated that the 
veteran had had surgeries for recurrent fistula anal in 1977 
and 1981.  Recurrent perirectal abscesses were noted between 
1977 and 1988, which had been incised and drained.  The 
diagnoses included fistula in anal, multiple episodes of 
incision and drainage, fistulectomy and fistulotomy.  The 
examiner noted that there was no current activity of a 
fistula in anal, other than mild symptoms.

Based on the above evidence the RO denied the veteran's claim 
for service connection for fistula in ano in its December 
1991 rating decision.  The veteran did not appeal that 
decision.

In the absence of clear and unmistakable error, unappealed RO 
decisions become final after one year and are not thereafter 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 3.105(a) (2001).

The Court has made clear that in order for there to be a 
valid claim of "clear and unmistakable error" in a prior 
final decision, a claimant must assert more than his 
disagreement with how the facts were weighed or evaluated in 
his case.  "Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied." Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The Board notes that clear and unmistakable error is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

A.  CUE for failure to include an issue of service connection 
for hemorrhoids.

At the December 2001 hearing the veteran testified that he 
had had hemorrhoids and chronic fistula in ano since service.  
The veteran's representative asserted that there was CUE in 
the December 1991 rating decision because it failed to 
adjudicate the inferred issue of service connection for 
hemorrhoids.  He stated that under the VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 3.09 (a) and (b), the 
RO was required to consider a claim for service connection 
for hemorrhoids.  He asserted that paragraph 3.09 (a) 
provides that the "ISSUE" section of the rating action 
should contain all issues of entitlement identified by the 
claimant or those which can be reasonably inferred from the 
facts or circumstances of the claim.  The representative then 
noted that paragraph 3.09 (b) states that the rating decision 
should consider all claimed disabilities as well as all 
chronic disabilities found in the service records even if 
they were not claimed.

A clear and unmistakable error must be the sort of error 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  It is an error which is 
so undebatable that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  The decision whether or not such an error was made is 
based on the record and the law which existed at the time of 
the prior RO decision.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

The Board notes that M21-1, part VI, paragraphs 3.09 (a) and 
(b) which specify which issues should be included in a rating 
decision was not in effect in 1991.  A review of the M21-1 in 
effect at that time reveals no such instructions.  Since 
these paragraphs were not in existence in 1991, they may not 
be considered in determining whether there was CUE in the 
December 1991 rating decision.  As noted above, claims of CUE 
must be based on the record and the law which existed at the 
time of the RO decision.  Furthermore, the Board notes that 
prior to the December 1991 rating decision the veteran made 
no request for entitlement to service connection for 
hemorrhoids.  Additionally, hemorrhoids were not shown on VA 
examination in October 1991.  Since the veteran had not made 
a claim for entitlement to service connection for hemorrhoids 
and since the medical evidence did not reveal the veteran to 
have hemorrhoids at the time of the December 1991 rating 
action, the failure of the RO to include entitlement to 
service connection for hemorrhoids as one of the veteran's 
claims may not be considered CUE.

B.  CUE for failure to grant service connection for fistula 
in ano.

The veteran claims that since he had a fissure in ano in 
service and since post service medical records indicate that 
he has a chronic fistula in ano disability, he should have 
been granted service connection for that disability in the 
December 1991 rating action.  The veteran's service 
representative asserts that the December 1991 rating action 
was CUE since the medical evidence showed the veteran to have 
a chronic anal disability during service and that under 
38 C.F.R. § 3.303(b) any subsequent manifestations of the 
same chronic condition, at any later date, however remote, is 
for service connection.

The Board notes that while the veteran was shown to have a 
fissure in ano on one occasion while in service, the 
remainder of the service medical records, including the 
August 1969 separation examination report, indicate that the 
veteran did not have any recurrence.  The service medical 
records do not indicate that the veteran had chronic fistula 
in ano in service.  There is no record of post service 
complaints or treatment of a fistula in ano until May 1977.  
The private records which were of record at the time of the 
December 1991 rating decision indicate that from May 1977 
until March 1988 the veteran was treated for chronic fistula 
in ano and for perirectal abscesses.  None of these records 
indicated that the veteran had experienced a chronic fistula 
in ano prior to May 1977, or that the veteran's the chronic 
fistula in ano shown after May 1977 was related to the 
veteran's service.  The October 1991 VA examination also 
failed to indicate that the veteran had a current chronic 
fistula in ano disability which was related to service.  
Since the record at the time of the December 1991 rating 
decision indicated that the veteran had an acute episode of a 
fistula in ano in service, and since the record did not 
indicate that the post service development of a chronic 
fistula in ano was related to service, the Board finds that 
the RO's December 1991 decision was supported by the evidence 
and the law extant at that time.  Furthermore, the veteran's 
claim that the evidence at that time showed that he had 
chronic fistula in ano due to service is a claim that the 
evidence was weighed incorrectly.  A disagreement as to how 
the facts were weighed or evaluated cannot form the basis of 
a claim of clear and unmistakable error.  See Luallen v. 
Brown, 8 Vet. App. 92 (1995).  

Accordingly, the Board finds that there was no error in the 
application of law or facts in the December 17, 1991 
adjudication denying entitlement to service connection for a 
chronic fistula ano, and in that rating decision's failure to 
consider a claim for entitlement to service connection for 
hemorrhoids.  The December 17, 1991 rating decision did not 
involve clear and unmistakable error.  38 C.F.R. § 3.105(a).

ORDER

The December 17, 1991 rating decision was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for a chronic fistula in ano, or in failing to 
consider a claim for service connection for hemorrhoids.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

